Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered May 25, 1994, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea since the record established that the plea was knowing, voluntary and intelligent and since defendant, after being afforded the opportunity to orally present his claims, failed to support his claims of coercion with anything other than conclusory allegations (see, People v Frederick, 45 NY2d 520; People v Vasquez, 242 AD2d 452). We also find that there was no reason to appoint new counsel (People v Senghor, 248 AD2d 299). We have considered defendant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.